DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the PEOPLE'S REPUBLIC OF CHINA on 9/3/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010916337.2 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a floating plate type marine refrigerated container system capable of generating electricity by using wave energy as recited by independent claim 1, comprising:
a machine room; 
retractable pipes; 
vertical rise-fall pipes; 
vertical connecting rods; 
floating plates; 
controllers; 
a rising-falling control button; 
an indicator light; 
push-pull handles; 
grooves; 
fixed supports; 
generator sets; 
wires; 
a storage battery; 
a connecting block; 
a machine room door; 
a heat dissipation window; 
sliding areas; 
a movable plate; 
a displacement sensor; 
hinges; 
sliding shafts; 
sliding groove groups; and 
an electrical equipment of a refrigerated container; 
wherein the retractable pipes comprise a first retractable pipe and a second retractable pipe; 
the vertical rise-fall pipes comprise a first vertical rise-fall pipe, a second vertical rise-fall pipe, a third vertical rise-fall pipe, a fourth vertical rise-fall pipe, a fifth vertical rise-fall pipe, a sixth vertical rise-fall pipe, a seventh vertical rise-fall pipe, a eighth vertical rise-fall pipe, a ninth vertical rise-fall pipe, a tenth vertical rise-fall pipe, a eleventh vertical rise-fall pipe and a twelfth vertical rise-fall pipe; 
the vertical connecting rods comprise a first vertical connecting rod and a second vertical connecting rod; 
the floating plates comprise a first floating plate, a second floating plate and a third floating plate; 
the controllers comprise a first controller and a second controller; 
the push-pull handles comprise a first push-pull handle, a second push-pull handle and a third push-pull handle; 
the grooves comprise a first groove and a second groove; 
the fixed supports comprise a first fixed support, a second fixed support, a third fixed support, a fourth fixed support, a fifth fixed support and a sixth fixed support; 
the generator sets comprise a first generator set and a second generator set; 
the wires comprise a first wire and a second wire; 
the sliding areas comprise a first sliding area and a second sliding area; 
the hinges comprise a first hinge and a second hinge; 
the sliding shafts comprise a first sliding shaft and a second sliding shaft; the sliding groove groups comprise a first sliding groove group and a second sliding groove group; 
the electrical equipment of the refrigerated container comprises a first electrical equipment of the refrigerated container, a second electrical equipment of the refrigerated container, a third electrical equipment of the refrigerated container, a fourth electrical equipment of the refrigerated container and a fifth electrical equipment of the refrigerated container; 
the first vertical rise-fall pipe, the second vertical rise-fall pipe, the third vertical rise-fall pipe, the fourth vertical rise-fall pipe, the fifth vertical rise-fall pipe and the sixth vertical rise-fall pipe constitute a first vertical rise-fall pipe group; 
the seventh vertical rise-fall pipe, the eighth vertical rise-fall pipe, the ninth vertical rise-fall pipe, the tenth vertical rise-fall pipe, the eleventh vertical rise-fall pipe and the twelfth vertical rise-fall pipe constitute a second vertical rise-fall pipe group; 
the first retractable pipe and the second retractable pipe are connected to a top of a right side of the machine room; 
the first vertical rise-fall pipe group is connected to an end of the first retractable pipe; 
the second vertical rise-fall pipe group is connected to an end of the second retractable pipe; 
the first controller is arranged on an outermost side of the first vertical rise-fall pipe group and is configured to control rising and falling of the first vertical rise-fall pipe group; 
the second controller is arranged on an outermost side of the second vertical rise-fall pipe group and is configured to control rising and falling of the second vertical rise-fall pipe group; 
the first generator set is arranged on an upper part of an inner side of the sixth vertical rise-fall pipe; 
the second generator set is arranged on an upper part of an inner side of the twelfth vertical rise-fall pipe; 
the first vertical connecting rod extends from the first generator set, and is connected to the first floating plate; 
the second vertical connecting rod extends from the second generator set, and is connected to the second floating plate; 
the rising-falling control button and the indicator light are arranged on one side of the machine room; 
the rising-falling control button is connected to the controller for remote control; 
the first push-pull handle and the second push-pull handle are arranged on the first retractable pipe and the second retractable pipe, respectively; 
the first groove and the second groove are respectively arranged on two surfaces of the machine room parallel to a radial direction of the first retractable pipe and the second retractable pipe, respectively; 
the first push-pull handle and the second push-pull handle pass through the first groove and the second groove, respectively; 
the first fixed support, the second fixed support, the third fixed support, the fourth fixed support, the fifth fixed support, and the sixth fixed support are averagely arranged on three surfaces of the machine room without retractable pipes, the first fixed support and the second fixed support constitute a first fixed support group; the third fixed support and the fourth fixed support constitute a second fixed support group; the third fixed support group comprises the fifth fixed support and the sixth fixed support constitute a third fixed support group; 
the storage battery is arranged in a corner of the machine room; 
the storage battery is connected to the first generator set and the second generator set through the first wire and the second wire, respectively; 
the first retractable pipe and the second retractable pipe are connected via the connecting block; 
the third push-pull handle is arranged under the connecting block; 
the machine room door is arranged on a surface of the machine room where the second fixed support group is arranged; 
the heat dissipation window is arranged on an upper part of the machine room door; 
the first sliding area is located at a center of the first floating plate; 
the first sliding groove group is arranged on both sides of the first sliding area; 
a lower end of the first vertical connecting rod penetrates through the first sliding shaft and is embedded in the first sliding groove group; 
the second sliding area is located at a center of the second floating plate; 
the second sliding groove group is arranged on both sides of the second sliding area; 
a lower end of the second vertical connecting rod penetrates through the second sliding shaft and is embedded in the second sliding groove group; 
the movable plate is embedded in a center of the third floating plate, and is capable of moving freely; 
the displacement sensor is arranged beside the movable plate; 
the indicator light is remotely connected to the displacement sensor; 
the first floating plate and the third floating plate are connected via the first hinge, and the first hinge is arranged above a connection point between the first floating plate and the third floating plate; 
the second floating plate and the third floating plate are connected via the second hinge, and the second hinge is arranged above a connection point between the second floating plate and the third floating plate; and 
the storage battery is connected to the first electrical equipment of the refrigerated container, the second electrical equipment of the refrigerated container, the third electrical equipment of the refrigerated container, the fourth electrical equipment of the refrigerated container and the fifth electrical equipment of the refrigerated container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832